Shamable Boscom 011~
CoamLssloarr,08ocralLand Off ice
Aurt Ill,Texan



                              Oplnt55 lo.      O-940
                              Ro1 Oil and Oar Lcarr
                                  executed b7 Baard
                                       for Lust of PrirrM
                                       lalulr to Eawrd c.
                                       k7.r.
                                llorlng8 me&lag          of the
                                Dan Laadr,     of l&ml     yBu
                                ttbn    raqu*rt for &I) oplnloa
                                    tiaa data of en 011 and




            “Attacked18 co97 o
     the   Baud   far ta8r   of t




          The 8lrrcusrioa   ts vhldb f3u refer
quest for an opirklszi  srane dlrcuarlon t&lab
the lest meettag    sf the Bsd for team II
1n uhlah 13818   doubt was exrmrcrlradbr the
Bmd 88 to whather OF aot the I’llawl p
qubrt:onbed bxplred,     aad :I 19, u&ma wrm
bxpzratloa accurrbd. The membera 3f thb Bald
t5CUti~  furthw mada the requatt of thlr wrt
atteorptto 8scertaia upon uhat date 311 uod &a8
quantlt;orwe dlscwmred um the tract          af land covatsd
b7 thb lbasa In qusstloa.
800. BWOW     atlea, ~uao 8, 1939, me      2


          Iameaate17 folloulagthe @djourMt     of thr
wetlag of the %6x-& uo roquertedthe propor offlal~lr
of the RailroadCmlrrloa of Tern0 to 68oertala6ad re-
port to 06 upw vhat deto the dlwovo~7  of 011 or
we8 md8 upon the lnn4 la que8tim.   OttM87 15, 19P9: a
to& em vqs received b7 tbr ~ilroad Co~plmoloafrom
the & put7 Wperrlaor to the Dirtrtot la mhleh thl8 lrarr
lr bcatea,  rtatrng that   a0 pate&W   teat had,     l 8 p t,
bean iLled, but that eertala   temrts ladluted      thatthrr
roll ua8 m&lag twentpflto barrel8 plr hour 6a l qrmrtrr
loch ahok.@.Houever,   thlr report   did not rkte  the  time
upon rhlch the Ulraoreryof ollhad 66ourr6d.       A oopy of
cho tels&ramreferred   to 18 rttaohedto thlr oploloa, We
have amde verlwr attemptsslnee uld dete to 86cure fur-
ther  lrrformstloathrou~ the Rallrmd Comlrrloa but th87
have act aa yeat recerved eww      IL 1r our ruggerka that
the Manager of the Prl8onRwa won clhlahthe well ln quee-
tlon 18 locatedbe reqwrteclto lnvertlgte tha matter        lo
order  ta dotermaaethe d+te   uma   uhiob bloaover7of 011
uaa wde.
           fa vleu   of 73ur rwu68t    for *a oplalcuaa8 to the
011 and gbr leurrela quertt?rr,     we hevc'carefuU7 bxatmg
the ~otostatlc cop7 of the lea80 attachedto
and ulth r68p6ct   to 8u6h le66e, 730 are    a&l8 or=a8 follovit
                  14 of the Oil aa Oer Lure
            Paragra*                                 uader
examlmtloa providerl8 follovrr
           "It 18 expre8817uaderrtood that thlr
     loaru 18 bolag aecuted       6aO delivereduader
     aad     virtue of the povlrloar of t&m Aotr
         "30, Forty-flrrt
     of 19                     &girl&we, Fourth Call-
     ed ~~aaloa,page 16, Chapter 15, cad rue&
     statute 18 6xpr68817mxqorated           la aad mle
     l pwt   herwf,      ma la eveat of any aoafllct
     or laoorial8tcac;l    a8 betueea t&e uproar   pro-
     vlrloa8hereof, rad the provl8loarof uld
     Chapter 13, lt 18 6xprc88176gr.64 that        thhr
     prOVl819n8 of chapter13 shell c3lltro1.’
            Perape*    2   of   the lei8e la quertlm provlderr
           "It 18 agreed that thlr le68e 6hall re6mla
      la full force aad affect f3r a term of five (5)
      7ear8, frm the d6te hsreof,  rad   a8 long there-
      after a8 011, gal, or ca8blngb66dg68, or either
amar braaoa ailsa,            aa.    8, 1938,          Pmge s


       of them, la prodm6d from uld                       Mud     la comerclal
       qUSE&titlSS,bf the ~8888."

           Borcver, Chapter 1Y of thr AOt6 of 1930, Forty-
flr#t k   lSktUr6,   ?OoUr# CSl.lad 5k688100, UhiCh lpglWS
68 Art16 f6 620%   Of V@?lrOIb'Skur6tStSd CiVil  8tStUt68,
W&S2 the SUthOrlty Of rhlCh lru the lS686 ta qUSSt1Oo
~88   executeU,      provldea la           !hOtlorr     8 as    fO11OYSl

               “If the Board rhall detarmlne                     that   l   utla-
       f6OtOr     bld ha6 bb66 rbaSlV86 fOP 8616 011 md
       gl8,    1i till ba fllsd 1D th8 @@BS?61 ulkd of'-
       flC8,     Mlcaevex the royalty #hall amountto 68
       much    88  the yearly psaaat a8 flX@d b7 th8 bard,
       the    7earl7 pqmbnt Ibe7 be biSCMtinU6d.    If 86.
       fore    th6   6X2;irStiOQ       of      thre6    Pat8     011 *ad/or
       gas    shall not have beet2pr9duoed la pn79.q quaa-
       tltlea, the         1668e 8hall t6rmlaat6.'
               AM ln       88attWl     5 of the Mae law, *Iah 86tS
forth the r~UlrS6MQtS                Of bid8 for 011 Sad ~68 hlSb8,
u     fOllO~lti~&WOV~@~Oa             t8     Md81

               "EvSr7b2.d 6&U carry the abll@loa to
       ~7     an emmat clot1e88 than Oar Dollar psr aare
     for de167 la drilllag, lucb amuat to be tlmd
     by the Baud la ldv6ncS of the Sdvorti8emSnt,
and mhlah 6h6ll b6 p6ld aver7 ar fw flva
       7eara, 6a1c** lo th6 m66ar lm6 pro6uctl6ato p67-
        lot   qU6atlti68        18 hsd UPM             the trnd.
          Tb6 qU68tlOR 18 thu8 pX'@S~tSd 68 t0                              VhSthSr   the
16880 10 qu0*t1ea 18 far a prlamr7tbrm of five.                              ml*,     cm-
dlt?oaed upon the p8)rmnatof 8~~~61 &la7                            rentals as pm-
Vldeu ln the 16686 66d 1n the Act, or vhethar 6UCh 16a86
exp1r6d et tba t6rala6t1wtof three 7MS6 cftar                                 It6  date,
or 30 April 16, 1937, lf 011 Or &&S h88 mot 8bOIl                               pmdUC6d
                    by uid d6te.
la p67log qucantltles
          &300 flr8t r@Sdi~ Of thS hCt 14 qU@St~Oll, It
8pp66rs that Ouch Act 18 86lf-C3ntrSdl~tOrf Vlth rOSP66t
to it8 provl8l9n8 68 to the aumber of JeSrS tb6 lease eeth
be kept ln force by thr ~~@Clt Of d@bty rOIht8l8 Sf~d vfth-
out the ptiuctl3n of 011 or     * la Wri
lbuever, thsre has been 88~Abr 18h6d b7 a
IfOn. ~UOOM~1166,                  ~UA6 8, 1939,         mg@ 4

Oi&onS      t&6    06flill61         TUlb   Oi      OOllSt~OtiOA       #    St6tUtW      Whiah     r6w
qulrolr   that:         “All       the l#A&wEO ln every ~63% Of a at8tUtn s&611
b@ &~@a oftact if r68GOm~ DOsSibla. fn Other #OX-d6,@ii@Ot
aad meminE; should be dVba to eaoh sad *Wry EeJltcnO8,018u#@,
pkOU6 @Ad Uaad Of the AOt, 66 IAOIWly eS tOi OtUl 'b8dOA OOA-
olotentlywith the objeat andpurpose of th6.1nclr;16tur6.w 39
TOX. Jur. Da.209,              :bO. 112.            isnoth@r
                                                           fuAdlllnent~.l
                                                                      rule rbQlllroa
that1  "A StatlIt@ ohall be oomtruad 68 8 Whole 6ad that 811 Of
lto perto be harnoalzed, if poarilble 80 66 to give effe6t to th6
entire Aot ecocardi~ to the evideht  fnteatioa of the &@81atUX6.a
39 7%~ Jur.             209, Ceo. 14.
             xeoplng in znlnd the above quoted fundafiental rules OS
stntutor~    oonetruotion, we h6ve oarafully exnnincd the Ad           lo
quaotioa    With   the yuqoae in view of ruoo3olltn~ ana elrlng etfeot
to every prwislon ,or thb Aot,      if ouah rmilt     lo recnons
Suoh result, ln Our oplnlon,oan raasonablybe srrlved
full 8ftOOt      t0 %OtiW   8 of tb ACt, wh6XOin it 16 GXprbGSl          ao-
vldod ‘Ait Lhe 16OlN &hull klXiartt8 after three ywkr6 if oi 1 m
    a shall not haV0 bean proCU00d    in prryiag fpntitA6e      b6iOr6   that
r ate,   and ot the oam the oontitrulng     alut~lvlw efr6ct to thr
SbW@ qurltcdprovlnionof ~ootloa5 vlt!lraopout              to SAAU61 r@AtSl
pSypOat8 fCS 5 jlcdcia Of filth    3'66rSe

              ZeotionC~(1=0661 provides tbt tha amual rental
              wlded for in %at fon 5 osagbc ZlSOOntlnUcd*wheA6var
                shr~‘Sl!lOWlt
                            t0 UB wloh 90 th6 yOaru .&qQ'ESAt
                                                           88
                         ft 16 OVidant,    th8rsf ore, that, uador tbs
Aat,  th6 -1      Pental Pp SAt oan be re:ulrcd 66Oh oAr fm
fit.  ~66l?6, @roll thOU&A Oii ca (;cre iti peplw    OuSntit 1611#my h6v6
ken alscwered     prior to the bxgiretlan      of ri+b year,     That 18
to Saya tX600vsryCs oil m ,!,%Ein geyw            quantitlep before tha
lr p ir stio     n Jaure doos AOt d0 #Way with th6 neceseitty
             of f1V6                                                  of
MU      emu81 mxtsl psymata Sor the rersoinder          0r the 5-year
period wrlcrso the royultg rooolvod by tho 8tata.anwnt.o to *aa
8Wh OS the yonrl): PmAt       46 fixed by the !Xmrd."

             ~~hi.lthe         AUt    lIi COii&tIIlCdUnd tUl6~zed 60 clbcY6 Set
forth, it k13OEo8DOa6ibh   t0 r6OOllOilOml i-jvaSffOCtto both
Z8otlon5 en? !?aotion 8 oi the not, by a oon6txuotlon d tho#
86OtiVM  bIdOf  stated66 fOlhWf3:
         (I) 13 sng event, cnc! withoutrepird to mm61 rental
pa@lants,a lease oxplrosmdcr section6 upon tl;ocxplrstlonof
three years frun ltu G:ntQ lr 0:l ar c86 in paflrg                                    ~uantltles h6s
not baan produocd prior to thetdate.

                  (2)     hXiUt:      the   ffrnt       throb      YGGrS   Of   thS   lUGGO,     NUUA8~
r6ntsl paymint             must br made uu prwidod ln Section5 u!iLesr    the
papwIt  of mob             re!It,ls ha8 been cxOU?kwl by eat&l. dr~llbe opera-
tiwa ns ;?rwldedla :eotlon 9.
           (3) ff oil or gun in p&y-      quentltiee has b66A
r\?.&,,mr;A
          nrtA* +n +l?,rr-n.Arr.4tr.n
                                    rb Cl...--....--...I- ---.--.
approve6oplalcrnocimlttoo
     By ':,.JT
           , S&rilr~sso